Citation Nr: 0622826	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-08 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katherine King-Walker




INTRODUCTION

The veteran served on active military duty from February 1956 
to October 1958.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2002 RO rating decision.  In March 2005, the Board 
remanded the appeal for further development by the RO, which 
included the duty to assist with obtaining relevant records 
and evidence.  With the necessary development complete, the 
appeal has been returned to the Board for further 
adjudication.


FINDINGS OF FACT

1. While in service, the veteran was treated for acute 
myositis of low back muscles.
  
2. Post-service, the veteran was first treated for back 
disorders beginning in 2001, with no competent evidence 
linking current disability to service.  

3.  During service, there is no evidence of complaints, 
treatment, or diagnosis for hypertension.

4.  Hypertension was not diagnosed until many years after 
service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability 
are not met.  38 U.S.C.A. §§ 1131, 1154 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

2.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1131, 1154 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Claims for service connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred during the line of duty or during the 
presumptive period (within one year of separation), or for 
aggravation of a preexisting injury in the active military 
armed forces.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 
3.304, 3.307, 3.309.  When a veteran seeks service connection 
for a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154; 38 C.F.R. § 3.303(a).  The mere fact of an in-service 
injury is not enough; there must be evidence of a chronic 
disability resulting from that injury.  38 C.F.R. 3.303(b).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology. Id.

A. Back disability

The veteran asserts that his back was injured in a motor 
vehicle accident in 1958 while on active duty.

Service medical records indicate the veteran was hospitalized 
for complaints of low back pain on April 21, 1958.  Physical 
examination reflected positive findings of tenderness over 
L4-L5, with no muscle spasm.  Neurological testing was 
negative.  During the course of his stay, he was treated with 
traction and medication, and was discharged on May 1, 1958.  
His was diagnosed with acute myositis (inflammation of a 
voluntary muscle).  Service medical records are negative for 
further complaints, treatment, or diagnosis of back problems.

Post-service, the evidence reflects that the next period in 
which the veteran was treated for complaints of back problems 
was in October 2001 at a VA outpatient visit, more than 40 
years from the date of separation.  At that visit, he 
complained of back pain, which radiated to his knees.  He has 
since been periodically treated by VA and private providers 
for back problems.  At a March 2002 VA visit, he was 
diagnosed with degenerative disc disease in the lower spine.

In July 2004, the veteran underwent a VA examination, and 
reported severe low back pain, with numbness to his feet.  
The examiner opined that since there were no treatment 
records for back problems between 1958 and 2001, it would be 
difficult to conclude that any current back condition, 
specifically advanced degenerative disc disease would be 
related to the myositis treatment during active duty.  
Similarly, at a September 2005 VA examination, the veteran 
had complaints of low back burning and stabbing pain, which 
limited his activities.  His objective examination of his 
spine was essentially normal.  The examiner diagnosed him 
with lumbar levoscoliosis and degenerative disc disease L4-L5 
and L5-S1.  She further opined that she was unable to make a 
connection between the veteran's in-service acute diagnosis 
of myositis and his current back problems. 

In analyzing all the evidence, there is no question that the 
veteran currently suffers from a back disability.  However, 
there is nothing in service to reflect that a chronic 
disability was incurred.  Although, service medical records 
indicate that he was treated for acute myositis, that 
incident appeared to have resolved itself.  There were no 
further complaints, treatment, or diagnosis of back disorders 
subsequent to that incident. Indeed, the next treatment for 
the veteran's back was in 2001, over 40 years later.  As the 
evidence fails to establish that a chronic back disability 
was incurred in service, the preponderance of the evidence is 
against the veteran for service connection compensation for a 
back disability, and the claim is denied.

B.  Hypertension

The veteran asserts that his current diagnosed hypertension 
was incurred in service.

Service medical records are negative for complaints, 
treatment, or diagnosis for hypertension or related symptoms.  
His blood pressure during his hospitalization in April 1958 
was recorded as 118/76.

Post-service, an April 1996 letter from a private physician 
stated that the veteran was evaluated for hypertension, and 
had at least a 30-year history of elevated blood pressure in 
which he had been treated with different medications.  He 
concluded that the veteran suffered from significant 
hypertension, stage III, with probable associated ischemic 
heart disease.  The veteran has since been treated for 
hypertension by VA and private providers with medication.  

The veteran underwent a VA examination in September 2005 for 
hypertension.  The veteran reported smoking and alcohol use, 
and denied swelling, blood clots, headaches, or visual 
changes.  The examiner noted that after review of the service 
medical records, there was no evidence of hypertension during 
service, and that left ventricular hypertrophy may be due to 
hypertension or alcoholism.

In analyzing the evidence, it establishes the veteran 
currently suffers from hypertension, however, it simply fails 
to prove that there were complaints, treatment, or diagnosis 
of hypertension or related symptoms while in service.  
Although the April 1996 letter stated that the veteran had 
been treated for hypertension for the past 30 years, as 
indicated above, there was no evidence of hypertension during 
service.  In fact, during the veteran's hospitalization for 
his back, his blood pressure was normal, (and 30 years prior 
to 1996 is 1966, about 8 years after the veteran's service 
discharge).  As such, since there is no evidence of 
hypertension or related symptoms while in service, the 
preponderance of the evidence is against the veteran, and his 
claim for service connection for hypertension is denied. 


II. Duty to notify and assist

VA has a duty to notify and assist veterans with their 
claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice 
must be provided to a claimant before the initial unfavorable 
agency or original jurisdiction (AOJ) decision on a claim for 
VA benefits and must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet.  App. 112, 120-21 (2004) (Pelegrini II).  

More recently, it has been determined in Court that proper 
notice should also include information regarding (a) the 
evidence necessary to establish a disability rating, 
including the degree of disability and, (b) the effective 
date for any disability evaluation awarded.  Dingess v. 
Nicholson, 19 Vet.  App. 473 (2006).  In a March 2005 letter, 
VA advised the veteran of all the elements required by 
Pelegrini II, and the matter was readjudicated in an February 
2006 supplemental statement of the case.  The veteran was not 
notified of (a) and (b), but the Board finds no prejudice in 
proceeding with the issuance of a final decision because as 
concluded above, the preponderance of the evidence is against 
the veterans' claims for service connection and the issues of 
disability ratings and effective date are rendered moot.  See 
Bernard v. Brown, 4 Vet.  App. 384 (1993).

As to VA's duty to assist, VA has a duty to assist veterans 
with obtaining evidence necessary to substantiate the claim, 
and to provide a VA examination when necessary.  38 U.S.C.A. 
§ 5103A.  The veteran's service medical records are in the 
case file, as are his relevant VA and private treatment 
records.  There are no indications that relevant records 
exist that have not been obtained.  Regarding VA 
examinations, several VA examinations were conducted; their 
reports were reviewed and are associated with the file.  38 
U.S.C.A. § 5103A(d).  VA has satisfied its duties to notify 
and assist and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet.  App. 540, 
546 (1991).
ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for hypertension is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


